DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn [US Pub# 2018/0363772 filed on 11/29/2016].
Regarding claims 1-10, 12-15: Ahn discloses a damping mechanism for a shift selector assembly in a motor vehicle transmission, the damping mechanism comprising:
a damping element (2) to absorb impacts from a movable part (P,  see markup fig 1) of the shift selector assembly, and a support member (1) to which the damping element (2) is rotatably mounted, wherein the damping element (2) temporarily contacts a shift lever when the shift lever moves into different gearshift positions and wherein the damping element (2) rotates about an axis of rotation that extends through the damping element (2) and the damping element (2) rotates past the shift lever to disengage from the shift lever.

the support member (1) is resiliently mounted to the fixed part (F, see markup fig 1) such that the support member (1) can be moved relative to the fixed part (4) by the impacts from the movable part (P, see markup fig1).
a resilient member (4) is fitted between the support member (1) and the fixed part (F).
wherein the support member (1) is part of the fixed part and the damping element (2) can be moved relative to the fixed part by the impacts from the movable part (P).
the damping element (2) can be resiliently moved relative to the fixed part (F) by the impacts from the movable part (P).
a resilient member (4) is fitted in the support member (1) to act on the damping element (2).
the support member (1) comprises first guides (G1, see markup fig 1 below) for the movement of the damping element relative to the fixed part (F). The support member comprises second guides (G2) for the movement of a resilient member (4).The resilient member (4) is a compression spring, wherein the resilient member (4) is a wire spring.
The damping element (2) has a geometry consisting one selected from a cylinder, a ring, or a sphere, or a portion of one of cylinder ( the lower portion of element 2 is a cylindrical portion), the ring, or the sphere having a lateral damping surface suitable for absorbing impacts from the movable part (P).
wherein at least one portion (3) of the damping element (2) is suitable to be deformed when absorbing impacts from the movable part.



Regarding claim 16-18: Ahn discloses a damping mechanism for a shift selector assembly in a motor vehicle transmission, the damping mechanism comprising:
a damping element (2) to absorb impacts from a movable part (P) of the shift selector
assembly, and a support member (1) rotatably mounted to the damping element (2), wherein the damping element (2) temporarily contacts a shift lever during operation of the shift lever when the shift lever moves into different gearshift positions, and
wherein the damping element (2) rotates about an axis of rotation that extends through the damping element and the damping element (2) rotates past the shift lever to disengage from the shift lever; wherein at least one of the damping element (2) or the support member (1) is arranged to be resiliently moved relative to a fixed part (F) by the impacts from the movable part (P). The support member (1) is resiliently mounted to the fixed part (F) such that the support member (1) can be moved relative to the fixed part (F) by the impacts from the movable part (P).

Regarding claim 20: Ahn dislcoses A shift selector assembly for motor vehicle transmissions, comprising:
a fixed part (F),
a movable part (P) that can be moved relative to the fixed part (F) and biased onto a contoured surface,

and a support member (1) rotatably mounted to the damping element (2), wherein the damping element (2) temporarily contacts a shift lever during operation of the shift lever when the shift lever moves into different gearshift positions, and wherein the damping element (2) rotates about an axis of rotation that extends through the damping element (2) and the damping element rotates past the shift lever to disengage from the shift lever.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn [US Pub# 2018/0363772 filed on 11/29/2016] in view of Dieter [US Pub# 2007/0068323].

Regarding claim 11, Ahn does not explicitly disclose that the resilient member is a viscoelastic or rubber element. However Dieter shows the resilient member (13) is a viscoelastic.
It would have been obvious to someone having ordinary skill in the art at the time of the invention to have made the resilient member from viscoelastic or rubber material due to its high shock absorbance, durable and low manufacturing cost compared to spring coil.
[AltContent: textbox (F)][AltContent: textbox (P)][AltContent: textbox (G2)][AltContent: textbox (G1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    842
    641
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
In response to applicant argument that element (2) is stopper and it is not a damping element.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658